DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the claim recites the limitation "The transducer of claim 11, wherein the shape memory polymer is positioned between any layers of the transducer".  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is unknown what “layers” are being claimed. There is no mention of “layers” in depending claim 11, which merely recites “A transducer for a deployable catheter, comprising: an acoustic stack coupled to a shape memory polymer”. Because claim 11 does not recite any layers, it is unclear what “layers” are being claimed in claim 16. Therefore, claim 16 is rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter.

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 4, the claim recites the limitation “exposing the shape memory material to the curling stimulus includes exposing the shape memory material to the curling stimulus to activate curling of the shape memory material after the shape memory material is exposed to the straightening stimulus and in the planar configuration.” However, claim 1 – upon which claims 2 and 4 depend – recites the limitations “coupling an acoustic stack to a shape memory material while in a planar configuration to form the transducer; and exposing the shape memory material to a curling stimulus to adjust the transducer to a curved configuration.” Furthermore, claim 2 – upon which claim 4 depends – recites the limitation “prior to coupling the acoustic stack to the shape memory material, exposing the shape memory material to a straightening stimulus to transition the shape memory material from the curved configuration to the planar configuration”. It would appear that the limitations recited in claims 1 and 2 inherently contain the limitations recited in claim 4. Specifically, claim 4 recites exposing the shape memory material in a planar configuration to a curling stimulus after the shape memory material is exposed to straightening stimulus (in order to establish the planar configuration). Claim 1 already establishes the method order; comprising coupling the acoustic stack prior to exposing the shape memory material to a curling stimulus, and claim 2 further inserts the step of exposing the shape memory material to a straightening stimulus prior to coupling the acoustic stack. Claims 1 and 2 inherently claim the shape memory material is exposed to a straightening stimulus prior to exposing the shape memory material to a curling stimulus to activate the curling. Hence, claim 4 is rejected under 35 USC § 112(d) for failing to further limit the subject matter of the claims upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garbini et al (US10405830 B2, 2019-09-10; note citations reference the related application US 2016/0151047 A1, 2016-06-02) (hereinafter “Garbini”) as provided by applicant.
	Regarding claim 1, Garbini teaches a method for forming a transducer (“A method for manufacturing an acoustic array” clm 1), comprising:
	coupling an acoustic stack to a shape memory material while in a planar configuration to form the transducer (“connecting a plurality of ultrasound elements of the array with a memory alloy” clm 1; “the memory alloy comprises a shape-memory alloy” clm 6; “the memory alloy has a substantially planar shape prior to altering” clm 7; “a memory alloy is stacked with an array and other transducer layers used for an ultrasound transducer…” [0022], fig. 1-3, 5 and assoc par; a shape-memory or superelastic alloy (i.e. shape-memory materials) is connected with transducer elements (i.e. coupling to an acoustic stack) in a planar shape during fabrication [0017]-[0018]); and
	exposing the shape memory material to a curling stimulus to adjust the transducer to a curved configuration (“altering a geometry of the array with the memory alloy during manufacture of a transducer probe including the array” clm 1; “the memory alloy has a substantially planar shape prior to altering and wherein altering comprises altering to a curved shape” clm 7, figs. 1, 6-7 and assoc par; “Heat or other transition energy causes the alloy to alter the array geometry” [0034]; altering is the application of heat or other stimulus to adjust the final geometry of the transducer to a curved shape [0017]-[0018] [see figs. 6-7 reproduced below]).

    PNG
    media_image1.png
    414
    1161
    media_image1.png
    Greyscale

The memory shape material comprised within the transducer acoustic stack responds to stimulus and alters planar shape to curved shape (Garbini figs. 6-7)
	Regarding claim 2, Garbini teaches the method of claim 1, 
	further teaching prior to coupling the acoustic stack to the shape memory material ([see claim 1 rejection]), exposing the shape memory material to a straightening stimulus to transition the shape memory material from the curved configuration to the planar configuration (“The shape-memory alloy may have a helical or a curved shape stored in memory” [0018], fig. 1 and assoc par; “the memory alloy 16 establishes, during manufacture, a fixed geometry of the array … The memory alloy 16 assists in holding an array 12 in a position for manufacture and/or in altering the position to provide a desired geometry.” [0057]; transition energy (e.g. heat) is used for alterations in shape memory material. Therefore, creating the planar geometry for manufacture has been interpreted to comprise applying a straightening stimulus (e.g. utilizing transition energy) to change from the initial curved shape – which is now ‘stored in memory’ – into the planar shape [see figs. 6-7 reproduced below]).

    PNG
    media_image2.png
    414
    1161
    media_image2.png
    Greyscale

Shape memory material responds to multiple stimulus and geometrically alters itself through: 1. initial curved shape (i.e. stores in memory), 2. deformed to planar shape for manufacture, 3. final fix to curved shape (Garbini figs. 6-7, annotated)
	Regarding claim 3, Garbini teaches the method of claim 2, 
	further teaching wherein exposing the shape memory material to the straightening stimulus includes exposing the shape memory material to at least one of a physical, chemical, or biological stimulus (“a temperature or other transition of the memory alloy returns or alters the array 12 to a desired geometry” [0031]; application of heat (i.e. chemical straightening stimulus) changes the geometry of shape-memory material to a planar configuration for fabrication of transducer [see claim 2 rejection]).
	Regarding claim 4, Garbini teaches the method of claim 2, 
	further teaching exposing the shape memory material to the curling stimulus ([see claim 1 rejection]) includes exposing the shape memory material to the curling stimulus to activate curling of the shape memory material after the shape memory material is exposed to the straightening stimulus and in the planar configuration (“the memory alloy has a substantially planar shape prior to altering and wherein altering comprises altering to a curved shape” clm 7, figs. 1, 6-7 and assoc par; “The shape-memory alloy may have a helical or a curved shape stored in memory” [0018], fig. 1 and assoc par; “the memory alloy 16 establishes, during manufacture, a fixed geometry of the array … The memory alloy 16 assists in holding an array 12 in a position for manufacture and/or in altering the position to provide a desired geometry.” [0057]; the shape memory material is straightened for manufacture of the transducer and altered into a curled shape after straightening [see claim 2 rejection; 35 USC §112(d) rejection above]).
	Regarding claim 5, Garbini teaches the method of claim 4, 
	further teaching exposing the shape memory material to the curling stimulus includes exposing the shape memory material to a stimulus that is a same or different type as the straightening stimulus (“Heat or other transition energy causes the alloy to alter the array geometry” [0034]; heat or other transition energy has been interpreted as the same stimulus applied to deform the shape memory material (i.e. both straightening and curling)).
	Regarding claim 6, Garbini teaches the method of claim 5, 
	further teaching a threshold of the straightening stimulus, above which straightening of the shape memory material is activated, is above a range of the straightening stimulus imposed on the shape memory material upon insertion into a patient during data acquisition by the transducer (“For shape memory alloy, the transformation occurs at a desired temperature. Any temperature above room and/or above likely body temperatures may be used.” [0039]; “After fixing the geometry during manufacture, the array 12 maintains a same geometry for shipping, preparing for scanning, insertion within a patient, and/or scanning.” [0040]; the temperature threshold (i.e. threshold of the straightening stimulus) to deform the shape memory alloy occurs above body temperatures to prevent the probe from further deformation due to temperatures experienced by patient insertion [0033]-[0040]). 
	Regarding claim 7, Garbini teaches the method of claim 2, 
	further teaching transitioning the shape memory material from the curved configuration to the planar configuration includes decreasing a rigidity of the shape memory material to enable transition from the curved configuration to the planar configuration and restoring the rigidity of the shape memory material when in the planar configuration (“By mounting on a rigid or semi-rigid backing, the array of elements maintains a desired planar emitting face” [0003]; “The shape-memory alloy may have a helical or a curved shape stored in memory. During array fabrication, the shape-memory sheet is in a flat geometry.” [0018]; “For shape memory alloy, the transformation occurs at a desired temperature” [0039]; changes in rigidity during shape transition of a memory material are inherent to shape memory materials, rigidity thus interpreted to decrease when transitioning between memorized curled state to planar state. During manufacture, the material retains stiffness in the plane state for precision and simplification of array fabrication [0033]-[0040]), and 
	wherein returning the shape memory material from the planar configuration to the curved configuration includes decreasing the rigidity of the shape memory material to enable curling of the shape memory material and restoring the rigidity of the shape memory material when in the curved configuration (“The array may be fixed in place by the memory alloy …, preventing further substantial alteration. The geometry remains the same for all subsequent use” [0006]; as interpreted above the rigidity decreases to enable shape transition - shape memory material remains rigid during planar configuration, rigidity decreases for a change to the curled configuration, and rigidity is restored when material is fixed in place during use [0033]-[0040]).
	Regarding claim 8, Garbini teaches the method of claim 1, 
	further teaching coupling the acoustic stack to the shape memory material includes laminating at least one of a backing material, a flexible electrical circuit, a piezoelectric crystal, and a matching layer to a surface of the shape memory material (“a memory alloy is stacked with an array and other transducer layers used for an ultrasound transducer (e.g., a backing, a flex circuit with traces, a grounding plane, and/or matching layers). The stack is pressed and cured” [0022]; “the memory alloy is stacked with an array of matching layer, transducer material, and backing block. Conductors, such as a flexible circuit extend from between the transducer material and the backing block” [0036]; the acoustic stack is pressed and cured (i.e. laminated) and comprises flexible acoustic transducer layers (e.g. matching layer, flex circuit, backing layer, etc.) to accommodate the shape memory material deformation [0022]-[0024]).
	Regarding claim 9, Garbini teaches the method of claim 1,
	further teaching forming the transducer includes dicing a plurality of kerfs into the transducer while the shape memory material is in the planar configuration (“the array is formed as a linear array with composite elements and kerfs. The kerfs may extend into the memory alloy 16 or be formed prior to connection of the array 12 to the memory alloy 16.” [0035]; “the elements 24 have half wavelength spacing with kerfs acoustically separating each element 24.” [0050]; kerfs separate transducer elements, and are formed prior to connection and alteration (i.e. while the material is in the planar configuration) [0035]).
	Regarding claim 10, Garbini teaches the method of claim 1, 
	further teaching forming the transducer includes forming one of a matching layer and a backing layer from the shape memory material (“a memory alloy is stacked with an array and other transducer layers used for an ultrasound transducer (e.g., a backing, a flex circuit with traces, a grounding plane, and/or matching layers)” [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garbini in view of Seyed-Bolorforosh (US2019/0223835 A1, 2019-07-25) (hereinafter “Seyed-Bolorforosh”).
	Regarding claim 11, Garbini teaches a transducer for a deployable catheter (“A transducer for medical ultrasound” clm 10; “a catheter; wherein the array is positioned within the catheter.” clm 17; a catheter (i.e. a deployable catheter) comprises an array of transducer elements), comprising:
	an acoustic stack coupled to a shape memory material (“a plurality of elements defining an emitting face of an array… a memory alloy connected with the array” clm 10; “a memory alloy is stacked with an array and other transducer layers used for an ultrasound transducer…” [0022], fig. 1-3, 5 and assoc par; the acoustic stack is coupled to the shape memory material [see claim 1 rejection]), the shape memory material configured to transition between a first configuration and a second configuration in response to one or more stimuli (“the memory alloy has a substantially planar shape prior to altering and wherein altering comprises altering to a curved shape” clm 7, figs. 1, 6-7 and assoc par; “Heat or other transition energy causes the alloy to alter the array geometry” [0034]; the materials transitions between a planar and curled shape (i.e. first configuration and second configuration) in response to heat [see claim 3 rejection]).
	but Garbini fails to explicitly teach a shape memory polymer.
	However, in the same field of endeavor, Seyed-Bolorforosh teaches a transducer for a deployable catheter (“A catheter, comprising: … a plurality of ultrasound transducer elements” clm 1), comprising:
	an acoustic stack coupled to a shape memory polymer, the shape memory polymer configured to transition between a first configuration and a second configuration in response to one or more stimuli (“the distal end 305 and transducer array 304 are extended out of the end of the catheter housing 308 and expand” [0033]; “A conformal and biocompatible material can be used as a substrate to hold the transducer elements in place, which allows the transducer array 304 to fold and unfold…The substrate can be a shaped-memory-polymer, which allows the material to change from its folded and deformed state while inside the catheter housing 308 to its original flat shape suited for imaging in its expanded position” [0035]; substrate (i.e. shape memory polymer) has two configurations (folded, unfolded), so once catheter reaches an intended location the array (i.e. acoustic stack) is extended (i.e. response to stimulus) and unfolds due to the bias of shaped-memory polymer [0029]-[0035]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Garbini with the shape memory polymer as taught by Seyed-Bolorforosh. The imaging resolution of ultrasound imaging systems is directly proportional to aperture size and operation frequency of the ultrasound transducer, however certain applications limit shape of the catheter due to size of vessels which the catheter has to be deployed (Seyed-Bolorforosh [0005]). Complex transducer arrays require complex and expensive manufacturing techniques; fixturing and components with machined parts that match a desired curvature may lead to high cost in materials, tooling, and labor (Garbini [0005]). Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]).
	Regarding claim 12, Garbini in view of Seyed-Bolorforosh teaches the transducer of claim 11, 
	wherein Garbini further teaches the first configuration is any of a folded, convex, concave, spiral, and circular geometry and where in the second configuration is planar (“The alloy alters the array to a desired geometry. Any geometry may be remembered by the memory alloy. For example, the desired geometry is flat or planar. As another example, the desired geometry is curved along one or more dimensions” [0028]; the geometry of the shape memory may be set as desired, and may be curved in a first configuration (stored in memory) and planar in a second configuration [0033]-[0040]).
	Although Garbini teaches all the limitations of claim 12 as shown above, if in an interpretation, one argues (or interprets differently) that Garbini does not teach the configurations, below is an alternative rejection in addition to the above.
	In the same field of endeavor, Seyed-Bolorforosh teaches wherein the first configuration is any of a folded, convex, concave, spiral, and circular geometry and where in the second configuration is planar (“The substrate can be a shaped-memory-polymer, which allows the material to change from its folded and deformed state while inside the catheter housing 308 to its original flat shape suited for imaging in its expanded position.” [0035]; the first configuration is folded inside the catheter, and the second configuration expands into a flat (i.e. planar) shape).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the shape memory configurations as taught by Garbini and alternatively Seyed-Bolorforosh. Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]). Furthermore, modifying the device as claimed may allow for improved imaging (e.g. improved contrast, detailed resolution, imaging penetration, and far field elevation resolution), and also allow space for additional array elements to be included (Seyed-Bolorforosh [0006]).
	Regarding claim 13, Garbini in view of Seyed-Bolorforosh teaches the transducer of claim 11, 
	wherein Garbini further teaches a plurality of kerfs diced into the transducer and wherein the plurality of kerfs extend into a portion of a height of the transducer (“the array is formed as a linear array with composite elements and kerfs. The kerfs may extend into the memory alloy 16 or be formed prior to connection of the array 12 to the memory alloy 16.” [0035]; “the elements 24 have half wavelength spacing with kerfs acoustically separating each element 24.” [0050]; kerfs may be formed on the transducer array (i.e. diced into the transducer) prior to connection to shape memory material, and maintain spacing for acoustic separation (i.e. extending into a portion of transducer height)).
	Regarding claim 14, Garbini in view of Seyed-Bolorforosh teaches the transducer of claim 11, 
	wherein Garbini further teaches the shape memory material is coupled to an outward-facing surface of one of a backing layer and a matching layer of the transducer (“a memory alloy is stacked with an array and other transducer layers used for an ultrasound transducer (e.g., a backing, a flex circuit with traces, a grounding plane, and/or matching layers)” [0022]; “the memory alloy 16 is on an emitting face side of the array 12. … the memory alloy 16 acts as a matching layer or is positioned behind the array 12.” [0042]; “The side of the elements 24 covered by the matching layer, closer to the region to be scanned, and/or opposite the backing block is the emitting face 22.” [0053]; the memory material the emitting face (i.e. outward facing surface) [see claim 8 rejection]).
	but Garbini fails to explicitly teach a shape memory polymer.
	However, in the same field of endeavor, Seyed-Bolorforosh teaches a shape memory polymer (“The substrate can be a shaped-memory-polymer, which allows the material to change from its folded and deformed state … to its original flat shape” [0035]; [see claim 11 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the shape memory polymer as taught by Seyed-Bolorforosh. Complex transducer arrays require complex and expensive manufacturing techniques; fixturing and components with machined parts that match a desired curvature may lead to high cost in materials, tooling, and labor (Garbini [0005]). Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]). Furthermore, modifying the device as claimed may allow for improved imaging (e.g. improved contrast, detailed resolution, imaging penetration, and far field elevation resolution), and also allow space for additional array elements to be included (Seyed-Bolorforosh [0006]).
	Regarding claim 15, Garbini in view of Seyed-Bolorforosh teaches the transducer of claim 11, 
	wherein Garbini further teaches the shape memory material is one of a backing layer or matching layer of the transducer (“the memory alloy 16 is on an emitting face side of the array 12. … the memory alloy 16 acts as a matching layer or is positioned behind the array 12.” [0042]; the shape memory material acts as a matching layer of the transducer [see claim 14 rejection]).
	but Garbini fails to explicitly teach a shape memory polymer.
	However, in the same field of endeavor, Seyed-Bolorforosh teaches a shape memory polymer (“The substrate can be a shaped-memory-polymer, which allows the material to change from its folded and deformed state … to its original flat shape” [0035]; [see claim 11 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the shape memory polymer as taught by Seyed-Bolorforosh. Complex transducer arrays require complex and expensive manufacturing techniques; fixturing and components with machined parts that match a desired curvature may lead to high cost in materials, tooling, and labor (Garbini [0005]). Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]). Furthermore, modifying the device as claimed may allow for improved imaging (e.g. improved contrast, detailed resolution, imaging penetration, and far field elevation resolution), and also allow space for additional array elements to be included (Seyed-Bolorforosh [0006]).
	Regarding claim 16, Garbini in view of Seyed-Bolorforosh teaches the transducer of claim 11,
	wherein Garbini further teaches the shape memory polymer is positioned between any layers of the transducer (“an interconnected stack similar to FIG. 2, but with the memory alloy 16 between the array 12 of elements 24 and the conductors 14” [0025], fig. 3 and assoc par; memory alloy is disposed between transducer array 12 and conductors 14 (i.e. positioned between any layer) [see figs. 2-3 and 5 reproduced below]),

    PNG
    media_image3.png
    267
    316
    media_image3.png
    Greyscale

The shape memory material 16 is positioned between the transducer array 12 and conductors 14 (Garbini, fig. 3)
	but Garbini fails to explicitly teach a shape memory polymer.
	However, in the same field of endeavor, Seyed-Bolorforosh teaches a shape memory polymer (“The substrate can be a shaped-memory-polymer,” [0035]; [see claim 11 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the shape memory polymer as taught by Seyed-Bolorforosh. Complex transducer arrays require complex and expensive manufacturing techniques; fixturing and components with machined parts that match a desired curvature may lead to high cost in materials, tooling, and labor (Garbini [0005]). Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]). Furthermore, modifying the device as claimed may allow for improved imaging (e.g. improved contrast, detailed resolution, imaging penetration, and far field elevation resolution), and also allow space for additional array elements to be included (Seyed-Bolorforosh [0006]).
	Regarding claim 18, Garbini teaches a method for fabricating a transducer (“A method for manufacturing an acoustic array” clm 1; [see claim 1 rejection]), comprising:
	adjusting a shape memory material to a planar configuration (“the memory alloy has a substantially planar shape prior to altering” clm 7; “The memory alloy 16 is forced to transition to a memory state different than a prior state” [0033]; the shape memory material stores a curved shape in memory and then altered into a flat geometry for array fabrication [0018]-[0022] [see claim 1, 11 rejections]);
	laminating transducer components to the SMP while in the planar configuration (“a memory alloy is stacked with an array and other transducer layers used for an ultrasound transducer (e.g., a backing, a flex circuit with traces, a grounding plane, and/or matching layers). The stack is pressed and cured” [0022]; the transducer layers (i.e. transducer components) are pressed and cured (i.e. laminated) to the memory material [see claim 8 rejection]);
	dicing the transducer components (“The material is divided into elements, such as dicing a slab of piezoelectric material into a linear array of elements” [0003]; “the elements 24 have half wavelength spacing with kerfs acoustically separating each element 24.” [0050]; separation of transducer elements (i.e. diced transducer components) can be performed during manufacture via kerfing the transducer components [see claim 9 rejection]); and
	adjusting the material to a curved configuration to form the transducer with a wide field of view (“the memory alloy has a substantially planar shape prior to altering and wherein altering comprises altering to a curved shape” clm 7, figs. 1, 6-7 and assoc par; curving the transducer array has been interpreted to widen the field of view [see claim 1 rejection]).
	but Garbini fails to explicitly teach a shape memory polymer.
	However, in the same field of endeavor, Seyed-Bolorforosh teaches adjusting a shape memory polymer (SMP) to a planar configuration (“The substrate can be a shaped-memory-polymer, which allows the material to change from its folded and deformed state … to its original flat shape suited for imaging in its expanded position” [0035]; the shaped-memory-polymer (i.e. the SMP) can be changed to a flat shape [see claim 11 rejection]); and
	adjusting the SMP to a configuration to form the transducer with a wide field of view (“The catheter comprises a body and an enlarged distal end that allows for an enlarged ultrasound transducer array with an enlarged aperture” [0006]; “The substrate can be a shaped-memory-polymer, which allows the material to change from its folded and deformed state” [0035], figs. 4a-4c, 6a-6b and assoc par; the shaped-memory-polymer can deform into a shape with a wide field of view [see figs. 6a-6b reproduced below]).

    PNG
    media_image4.png
    682
    614
    media_image4.png
    Greyscale
\
The shaped memory polymer reconfigures between a folded and larger unfolded state for imaging with a wider field of view (Seyed-Bolorforosh figs. 6a-6b, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method for fabricating a transducer taught by Garbini with the shape memory polymer as taught by Seyed-Bolorforosh. The imaging resolution of ultrasound imaging systems is directly proportional to aperture size and operation frequency of the ultrasound transducer, however certain applications limit shape of the catheter due to size of vessels which the catheter has to be deployed (Seyed-Bolorforosh [0005]). Complex transducer arrays require complex and expensive manufacturing techniques; fixturing and components with machined parts that match a desired curvature may lead to high cost in materials, tooling, and labor (Garbini [0005]). Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]).
	Regarding claim 19, Garbini in view of Seyed-Bolorforosh teaches the method of claim 18, 
	wherein Garbini further teaches adjusting to the curved configuration includes adjusting the transducer to any of a circular, folded, spiral, convex, and concave conformation (“wherein the memory alloy has a substantially planar shape prior to altering and wherein altering comprises altering to a helical shape” clm 8; “a helical array twists along an azimuth axis” [0020]; the curved configuration may be a helical shape (i.e. a spiral) [see claim 1 rejection; figs. 6, 7 reproduced below]).

    PNG
    media_image1.png
    414
    1161
    media_image1.png
    Greyscale

Shape memory material conforms into helical twists (i.e. spirals) (Gabini figs. 6, 7)
	but Garbini fails to explicitly teach a shape memory polymer.
	However, in the same field of endeavor, Seyed-Bolorforosh teaches adjusting the SMP to the curved configuration includes adjusting the transducer to any of a circular, folded, spiral, convex, and concave conformation (“The substrate can be a shaped-memory-polymer, which allows the material to change from its folded and deformed state” [0035]; the shaped-memory-polymer can deform into a folded state during catheter delivery to/from an imaging site [see claim 18 rejection]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method for fabricating a transducer taught by the combination of references above by adjusting the shape memory polymer into configurations as taught by Seyed-Bolorforosh. Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]). Furthermore, modifying the device as claimed may allow for improved imaging (e.g. improved contrast, detailed resolution, imaging penetration, and far field elevation resolution), and also allow space for additional array elements to be included (Seyed-Bolorforosh [0006]).
	Regarding claim 20, Garbini in view of Seyed-Bolorforosh teaches the method of claim 18, 
	but Garbini fails to explicitly teach SMP.
	However, in the same field of endeavor, Seyed-Bolorforosh teaches wherein adjusting the SMP to the curved configuration includes transitioning the transducer to a geometry with a radius of curvature enabling the transducer to be enclosed within a deployable catheter (“the transducer array 304 can be mounted on an umbrella device that is biased toward an expanded position” [0029]; “change from its folded and deformed state while inside the catheter housing 308 to its original flat shape suited for imaging in its expanded position” [0035], figs. 4a-4c, 6a-6b and assoc par; the SMP is retracted into (i.e. enclosed within) the catheter body during deployment to an imaging area, extends and expands out for imaging, and then is able to retracted due to curve/folded shape [see fig. 4b-4c reproduced below]).

    PNG
    media_image5.png
    486
    638
    media_image5.png
    Greyscale

The adjustment to a curved configuration (arrow) allows the array to be enclosed within catheter (Seyed-Bolorforosh figs. 4b-4c, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method for fabricating a transducer taught by the combination of references above with the shape memory polymer radius of curvature as taught by Seyed-Bolorforosh. Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]). Furthermore, modifying the device as claimed may allow for improved imaging (e.g. improved contrast, detailed resolution, imaging penetration, and far field elevation resolution), and also allow space for additional array elements to be included (Seyed-Bolorforosh [0006]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garbini in view of Seyed-Bolorforosh as provided in claim 11 above, and further in view of Lashinski et al (US2017/0086974 A1, 2017-03-30) (hereinafter “Lashinski”).
	Regarding claim 17, Garbini in view of Seyed-Bolorforosh teaches the transducer of claim 11, 
	wherein Garbini further teaches the transducer with a field of view up to 360° (“a helical array twists along an azimuth axis. Using a helical array with a large number of elements allows different scan planes to be scanned. By walking an aperture along the azimuth axis, the angles of the acoustic planes vary. A volume may be sampled” ; “The linear array is twisted by any amount” [0035]; examiner interprets the helical array is shaped to permit radial imaging with a field of view up to 360 (e.g. twisted by any amount) [see claim 16, 19 rejections]),
	but neither of the references above explicitly teach a radial transducer.
	However, in the same field of endeavor, Lashinski teaches a method of delivering an implant proximate a cardiac valve annulus by advancing an ultrasound catheter with transducers into a patient using an expandable shape memory material and capturing an ultrasound image (clm 20, [0012]);
	further teaching the transducer is a radial transducer with a field of view up to 360° (“the one or more ultrasonic transducers includes a radial ultrasonic transducer,” clm 22; the transducer is capable of radial imaging less than 360 degrees [see figs. 4D-4e )

    PNG
    media_image6.png
    524
    466
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    441
    388
    media_image7.png
    Greyscale

The radial image is taken of the heart and less than 360 degrees (fig. 4D) in contrast to a circumferential image (fig. 4E) (Lashinski figs. 4D-4E, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method for fabricating a transducer taught by Lashinski the combination of references above with the radial transducer taught by Seyed-Bolorforosh. There is a need for less invasive and more efficient solutions to certain surgical problems, specifically in cases of heart valve disease where open heart surgery may be avoided (Lashinski [0005]-[0008]). Fabrication with shape-memory material allows the creation of complex array geometries while using the simple array manufacturing methods associated with building planar arrays (Garbini [0018]). Furthermore, modifying the device as claimed may allow for improved imaging (e.g. improved contrast, detailed resolution, imaging penetration, and far field elevation resolution), and also allow space for additional array elements to be included (Seyed-Bolorforosh [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793